Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. 
Contrary to the remarks filed, Kucharewski et al. teaches in paragraph 152 a optical signal enters the optical fibers 106/124 then passes though the packet processor 110 then though the RX/TX circuits 112, then though the SerDes 114 and then to the electrical fabric which is described as IO circuitry. 
[0151] In operation, a plurality of optical signals arrives at the optical fibres 106 (and optionally, optical fibres 124). The signals are then incident on the optical network interfaces provided by the photonics ICs 108 (and optionally, optical/electrical interface 114). An O/E converter such as a photodiode of the photonics ICs 108 (and optionally, optical/electrical interface 114) then converts each optical signal into a corresponding electrical signal. The generated plurality of electrical signals is then incident upon the Rx portions of the Rx circuit 112a which serve as effective inputs to the packet processor 110. Then, as discussed in detail elsewhere in the application, functions such as load balancing and routing may be performed, in addition to processes such as packet parsing, packet framing, and where necessary, buffering. The signal then exits the packet processor 110 via the Tx on Rx/Tx circuit 112b. Where it is incident on an electrical network interface provided by the optical/electrical interface 114. The signal then passes through the SerDes module 116 where serialization takes place, before being transmitted to the electrical fabric. This paragraph and the one before describe 


Additionally ¶5 of Kucharewski is noted for teaching the convention of PIC receiving optical signals and converting to electrical (note: this is a photoronics module).  Paragraph 5 goes on to state “an analogue unit that interprets the values encoded by the electrical signals received from the PIC and a SerDes unit that converts the interpreted values into analogue electrical signals.”  From this passage it is clear that a serdes connects a photonics module to a IC processor.  
It is further noted, the same is taught in Ogawa ¶93 (reference submitted in IDS filed 2/12/21) which describes the general understanding of serializing and deserializing of a signal when converting between serial optical signals and parallel electrical signals and vis versa.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharewski  et al. (US 2020/0037055 A1) in view of Dutt et al. (US 20160314091 A1) in view of Ogawa (US 20080008477 A1).

    PNG
    media_image1.png
    789
    590
    media_image1.png
    Greyscale

Regarding claim 1, Kucharewski  et al. in view of Dutt et al. disclose a integrated circuit (IC) package comprising: 
[102];
an IC die [Die(s)]mounted to the substrate [102]; 
one or more photonic modules [108/114] attached to the substrate[102]; and 
one or more serializer/deserializer (SerDes) [114/116] interfaces connecting the IC die to the one or more photonic modules (Kucharewski  et al. Fig. 3, ¶5 & 151 – SerDes are taught to be between photonic modules and ICs.).
Kucharewski may be silent upon the inclusion of a  voltage regulator, however in circuit design, this feature would be expected.  Voltage regulators may be any thing from a simple capacitor to as specifically designed circuit/chip etc.  In the devices similar to such as disclosed in Kucharewski  and as claimed, disclose the use of “a voltage regulator”.
See Dut et al. paragraphs 45, 58, and 76 which disclose voltage regulators in the CMOS IC/chips/die and also the option of attached voltage regulator modules.  At the time of the invention it would be at least obvious if not implicitly understood that the circuits and device would have at least one voltage regulator to protect and/or improve the operation of the electronic components by ensuring the voltage is maintained in ideal/optimized working ranges. 

Additionally regarding the use of SerDes between Photonics modules and a IC die, while Kucharewski explicitly teaches at least one SerDes is connected between a photonic module and the electronic fabric one of ordinary skill would naturally recognize the need/us a SerDes between the Photonics module and the electronic processors/switches circuitry.  As taught in Oqawa there is a understanding of 
As understood from both Kucharewski and further supported by Ogawa ¶93, when converting optical signals to electrical and vis versa it would be a obvious if not implicit understanding to one of ordinary skill in the art that a SerDes devices will connect the photinics devices to the electrical devices.

Claim 2, 4-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharewski  et al. in view of Dutt et al. iin vew fo Ogawa in view of Ryan et al. (US 20190335252 A1)

Regarding claim 2, Kucharewski  et al. in view of Dutt et al. in view of Ogawa disclose a IC package of claim 1, wherein the one or more SerDes interfaces include a plurality of traces; and wherein the traces are deposited on the substrate (Kucharewski  et al. ¶141).

For generic support of this assertion that copper would be the expected material chosen for the purpose, see Ryan et al. which explicitly states traces for the purpose is known to be copper.  See Ryan et al. paragraph 3 and figs. 1-5.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select copper for the purpose of a metal trace =, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 4, Kucharewski  et al. in view of Dutt et al. in view of Ogawa in view of Ryan et al. disclose a IC package of claim 1, wherein each of the one or more photonic modules includes a controller, wherein each controller manages transmission of data between its respective photonic module and the IC die (Kucharewski  et al. ¶32).

Regarding claim 5, Kucharewski  et al. in view of Dutt et al. in view of Ogawa in view of Ryan et al. disclose a IC package of claim 4, wherein each of the one or more photonic modules further include a photonic integrated circuit (PIC) [108/114] and fiber array (Kucharewski  et al. Fig. 3).

Regarding claim 6, Kucharewski  et al. in view of Dutt et al. in view of Ryan et al. disclose a IC package of claim 5, wherein each of the one or more SerDes interfaces includes a first side and a second, opposite side, wherein for each of the SerDes interfaces [114/116], the first side connects to a respective photonic module and the second, opposite side connects to the IC die [110] (Kucharewski  et al. Fig. 3).

Regarding claim 7, Kucharewski  et al. in view of Dutt et al. in view of Ogawa in view of Ryan et al. disclose a IC package of claim 1, wherein the IC package is configured to connect to a land grid array (LGA) socket (Kucharewski  et al. ¶93).
Kucharewski  et al. ¶93 directly implys the device is configured to connect to a LGA, as the device may be “pluggable”.  A LGA is generically understood to be a broad type of pin type surface mount socket.  The same as described in Kucharewski et al. 

Regarding claim 8, Kucharewski  et al. in view of Dutt et al. in view of Ryan et al. in view of Lin et al. disclose a IC package of claim 7, wherein power is delivered to the IC package via the LGA socket (Kucharewski  et al. ¶93).  It is recognized and expected a device will receive power through it’s electrical connections.


Regarding claim 11, Kucharewski  et al. in view of Dutt et al. in view of Ogawa in view of Ryan et al. disclose a application specific integrated circuit (ASIC) package comprising: 
a substrate (See regarding claim 1); 
(Kucharewski  et al. ¶110 )mounted to the substrate (See regarding claim 1);
one or more photonic modules attached to the substrate; one or more serializer/deserializer (SerDes) interfaces connecting the ASIC die to the one or more photonic modules  (See regarding claim 1);and 
a voltage regulator  (See regarding claim 1).

Claim 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharewski  et al. in view of Dutt et al. in view of Ryan et al. in view of Ogawa in view of Lin et al. (US 20100246152 A1).

Regarding claim 12, Kucharewski  et al. in view of Dutt et al. in view of Ogawa in view of Ryan et al. disclose a ASIC package of claim 11, however the cited art teaching the common understanding of incorporation voltage regulators may be silent upon wherein the voltage regulator is specifically mounted to the opposite side of the substrate where the ASIC die is mounted.  
	At the time of the invention it was known in the art to mount voltage regulators on a backside of a substrate.  It is noted, the originally filed disclosure does not explicitly disclose the specific location as providing any unexpected results and/or benefit, and the voltage regulator is perfoming its expected functionsl of merely providing voltage regulation to the components, but merely though the substrate.  At the time of the invention, this location was a known location to provide the voltage regulator, for providing the same function as disclosed in the originally filed written description.  For [Lin et al. ¶994] capable of having photonics components (i.e. optical connectors) [Lin et al. ¶1036] on a substrate.  The voltage regulator for the package module is disclosed to be capable of being located on a backside of the substrate [Lin et al. ¶785,. 787-789, 808, 911, 913, 992-996], etc..)
	
	As demonstrated in Lin et al., one of ordinary skill in the art may locate a voltage regulator for the type of device claimed on the backside of the substrate and recognize the compenent will operate normally as expected to produce it’s known and expected results. 
	As such merley selecting the location of a voltage regulator to a known suitable location would be considered a obvious variant/modification to one of ordinary skill in the art in the absence of unexpected results and/or benefit.

Regarding claim 13, Kucharewski  et al. in view of Dutt et al. in view of Ogawa in view of Ryan et al. in view of Lin et al. disclose a ASIC package of claim 11, wherein the one or more SerDes interfaces include a plurality of copper traces; and wherein the copper traces are deposited on the substrate (See regarding claim 2).

Regarding claim 14, Kucharewski  et al. in view of Dutt et al. in view of Ogawa in vview of Ryan et al. in view of Lin et al. disclose a ASIC package of claim 11, herein each of the one or more photonic modules includes a controller, wherein each controller (See regarding claim 4).

Regarding claim 15, Kucharewski  et al. in view of Dutt et al. in view of Ogawa in view of Ryan et al. in view of Lin et al. disclose a ASIC package of claim 14, wherein each of the one or more photonic modules further include a photonic integrated circuit (PIC) and fiber array (See regarding claim 5).

Regarding claim 16, Kucharewski  et al. in view of Dutt et al. in view of Ogawa in view of Ryan et al. in view of Lin et al. disclose a ASIC package of claim 15, wherein each of the one or more SerDes interfaces includes a first side and a second, opposite side, wherein for each of the SerDes interfaces, the first side connects to a respective photonic module and the second, opposite side connects to the ASIC die (See regarding claim 6).

Regarding claim 17, Kucharewski  et al. in view of Dutt et al. in view of Ogawa in view of Ryan et al. in view of Lin et al. disclose a ASIC package of claim 11, wherein the substrate is configured to connect to a land grid array (LGA) socket (See regarding claim 7).

Regarding claim 18, Kucharewski  et al. in view of Dutt et al. in view of Ogawa in view of Ryan et al. in view of Lin et al. disclose a ASIC package of claim 17, wherein power is delivered to the voltage regulator via the LGA socket (See regarding claim 8).


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/12/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/19/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822